Citation Nr: 0636396	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  05-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a thoracic spine 
disability.  

6.  Entitlement to an effective date earlier than June 15, 
2005, for a 40 percent rating for chronic lumbosacral strain 
with arthritis, L5-S1, and spinal instability. 


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1964 
to December 1964, and on active duty from April 1968 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a June 2004 rating decision, the RO denied service 
connection for right and left knee disabilities.  In a 
September 2004 rating decision, the RO denied service 
connection for PTSD.  The veteran disagreed with the RO's 
decisions and in May 2005, a Statement of the Case was 
issued.  The veteran perfected his appeal of these issues by 
his submission of a timely substantive appeal (VA Form 9) in 
June 2005.  

The Board notes that in an October 2006 letter, the veteran's 
attorney identified three additional issues which he claimed 
were on appeal - service connection for cervical and thoracic 
spine disabilities, and entitlement to an earlier effective 
date for a 40 percent rating for a low back disability.  The 
veteran's attorney indicated that "[e]ach of these issues 
has been developed and there is Notice of Disagreement and a 
VA Form-9 filed on each of these issues."  

The record before the Board, however, contains no indication 
that the veteran has perfected appeals of these issues.  The 
record shows that in a December 2005 rating decision, the RO 
increased the rating for the veteran's service-connected 
lumbosacral spine disability to 40 percent, effective June 
15, 2005.  In addition, the RO denied service connection for 
thoracic and cervical spine disabilities.  

In April 2006, the veteran submitted a notice of disagreement 
with the effective date assigned by the RO for the 40 percent 
rating for his low back disability.  The record on appeal, 
however, contains no indication that a Statement of the Case 
addressing this matter has been issued.  

With respect to the claims of service connection for cervical 
and thoracic spine disabilities, the record contains no 
indication that the veteran submitted a notice of 
disagreement with the December 2005 rating decision denying 
these claims.  However, affording the veteran the benefit of 
the doubt, the Board accepts the October 2006 letter from the 
veteran's attorney as a timely notice of disagreement on this 
matter.  

Because a Statement of the Case addressing the claims of 
service connection for cervical and thoracic spine 
disabilities and the claim for an earlier effective date for 
the award of a 40 percent rating for a low back disability, 
has not yet been issued, such matters are not currently in 
appellate status.  Rather, according to the United States 
Court of Appeals for Veterans Claims (Court), a remand for 
this action is necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In addition, as set forth below, a remand is required with 
respect to the remaining issues set forth on the cover page 
of this Remand.  The appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


REMAND

In an October 2006 letter, the veteran, through his attorney, 
requested a personal hearing before a Veterans Law Judge, 
either at the RO or via videoconference.  

Under applicable regulation, a hearing on appeal must be 
granted if a veteran, or his or her representative, expresses 
a desire to appear in person.  38 C.F.R. § 20.700 (2006).  In 
fact, the importance of responding to a request for a hearing 
is recognized under 38 C.F.R. § 20.904(a)(3) (2006), as a 
Board decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.  

In order to ensure full compliance with due process 
requirements, therefore, such a hearing must be scheduled.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704, 20.904 (a)(3) (2006).  

Both Travel Board and videoconference hearings are scheduled 
by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a). 

Accordingly, this case is REMANDED for the following:

1.  The RO should issue a statement of 
the case to the veteran and his attorney 
addressing the issues of service 
connection for cervical and thoracic 
spine disabilities and the issue of 
entitlement to an effective date earlier 
than June 15, 2005, for a 40 percent 
rating for chronic lumbosacral strain 
with arthritis, L5-S1, and spinal 
instability.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claims.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  These issues should then be 
returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  The veteran should be scheduled, in 
accordance with appropriate procedures, 
for a personal hearing before a Veterans 
Law Judge at the RO.  38 U.S.C.A. § 7107 
(West 2002).  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 
19.76 (2006).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



